Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/20 is in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDS is being considered by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-12, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Navis (US 6,589,212).
Navis discloses: A system 58 comprising: an expandable introducer 10 configured for inserting into a vessel, expanding to dilate the vessel, and holding the vessel in an open condition; and a dilator 64 configured for arrangement within the introducer and for dilating the introducer, wherein the expandable introducer is removable from a catheter 62 extending therethrough. (Figs. 16-17)
Claim 2: the introducer comprises a hub 28 having a perforated sidewall 20.
Claims 3-4: the introducer comprises a pair of opposing levers for breaking the hub open for removal; wherein the levers extending generally tangentially from the perimeter of the hub. C1L42-49
Claim 5: further comprising a standoff 100 for maintaining the dilator and the introducer in offset relative positions. (Fig. 25)
Claim 6: the introducer comprises a relatively narrow distal tip 50 and a transition portion 46. (Figs. 1, 17)
Claim 7: distal tip (of the introducer) comprises a chamfered tip having a flat knife- shaped distal end 46. (Fig. 17)
Claim 8: the chamfered tip (of the introducer) forms an elliptical shape. C6L8-31
Claim 9: the expandable introducer comprises a transition portion 46 and a body portion 12 having a perforated sidewall 20.
Claim 10: the perforated sidewall forms a perforation line extending through the transition portion and the body portion. (Fig. 1)
Claim 11: Navis discloses: A method of introducing a catheter into a relatively small vessel, comprising: inserting an introducer with a dilator arranged therein into the relatively small vessel; advancing the dilator within the introducer to split the introducer and dilate the vessel; removing the dilator; inserting a catheter through the dilated introducer and into the vessel; removing the introducer from the catheter extending therethrough by splitting the introducer and removing laterally from the catheter. C1L35-C2L12
Claim 12: wherein removing the introducer comprises actuating a pair of levers (handles) to split the introducer. C1L66-C2L1
Claim 14: wherein inserting the introducer comprises advancing the dilating portion of the introducer to within the vessel. C1L49-C2L12
Claim 15: the introducer and dilator are arranged on a guidewire for insertion into the vessel. C1L40-C2L12
Claim 16: wherein a standoff 100 is arranged on the dilator for controlling the relative advancement of the dilator relative to the introducer. (Fig. 25) 
Claim 17: Navis discloses: A system comprising: a distal tip 50; a dilating portion 12 arranged proximal to the distal (tip); and a hub 28,26 arranged adjacent and proximal to the dilating portion, the hub comprising a removal feature 34,36 configured to split the hub and allow removal of the introducer from a catheter extending therethrough. C4L20-49 (Figs. 1-2)
Claim 18: further comprising a tubular body portion 12 arranged adjacent and proximal to the distal tip 50, the tubular body portion comprising a perforated sidewall (Fig. 1).
Claim 19: further comprising a generally conical transition portion 46 arranged adjacent and proximal to the body portion and comprising a perforated sidewall. (Fig. 1) 
Claim 20: the conical transition portion is substantially convex (Fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nevis in view of Williams et al. (US 10,898,690) (“Williams”).
Nevis discloses the invention as substantially claimed, however, Nevis does not directly disclose the pair of levers being actuated by squeezing the levers toward each other.  Williams, in the analogous art, teaches squeezing the wings 25 together to split the introducer along its length C5L35-46.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the tab (handles) of Nevis with the squeezable wings as taught by Williams as a substitution for another way to actuate the splitting of the splitable sheath.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEANNA K HALL/         Primary Examiner, Art Unit 3783